NONPRECEDENTIAL  DISPOSITION  
                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                           United States Court of Appeals
                                         For  the  Seventh  Circuit
                                         Chicago,  Illinois  60604  
                                          Argued  January  24,  2017  
                                          Decided  January  27,  2017  
  
  
                                                       Before  
  
                                    WILLIAM  J.  BAUER,  Circuit  Judge  
  
                                    FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                    MICHAEL  S.  KANNE,  Circuit  Judge  
  
  
No.  16-­‐‑1738                                                             Appeal   from   the   United  
                                                                            States   District   Court   for   the  
UNITED  STATES  OF  AMERICA,                                                Northern   District   of   Illinois,  
      Plaintiff-­‐‑Appellee,  
                                                                            Eastern  Division.  
                    v.                                                        
                                                                            No.  14  CR  572  
JIMMY  WRIGHT,                                                              Amy  J.  St.  Eve,  Judge.  
       Defendant-­‐‑Appellant.  
  

                                                        Order  
       
     Jimmy  Wright  pleaded  guilty  to  possessing  a  firearm  as  a  felon,  18  U.S.C.  §922(g)(1),  
and  to  engaging  in  a  firearms  business  by  selling  weapons  (or  serving  as  an  intermedi-­‐‑
ary)  on  multiple  occasions.  18  U.S.C.  §922(a)(1)(A).  The  district  court  sentenced  him  to  
120  months’  imprisonment,  the  low  point  of  his  Guidelines  range  (120  to  150  months).  
Wright  contends  on  appeal  that  the  sentence  should  have  been  lower  still  and  that  the  
district  judge  failed  to  discuss  his  arguments  adequately.  
       
     Yet  the  judge  asked  Wright’s  lawyer  if  she  had  considered  his  arguments  adequate-­‐‑
ly,  and  counsel  gave  an  unqualified  “yes”  answer.  We  have  held  that  such  an  answer  

                                                                                                                        
No.  16-­‐‑1738                                                                                       Page  2  

waives  any  appellate  contention  that  one  or  more  arguments  was  addressed  inade-­‐‑
quately.  See  United  States  v.  Cruz,  787  F.3d  849,  850  (7th  Cir.  2015);  United  States  v.  Gar-­‐‑
cia-­‐‑Segura,  717  F.3d  566,  569  (7th  Cir.  2013).  There  is  a  problem,  however.  The  judge  
should  ask  this  question  at  the  very  end  of  sentencing,  to  ensure  that  counsel  has  had  an  
opportunity  to  consider  everything  the  judge  said.  Here  the  judge  asked  it  prematurely,  
before  her  on-­‐‑the-­‐‑record  evaluation  of  the  statutory  sentencing  factors  (18  U.S.C.  
§3553(a)).  It  is  conceivable  that  something  said  during  the  judge’s  final  explanation  may  
lead  counsel  to  doubt  that  the  court  fully  understood  and  addressed  the  defense’s  ar-­‐‑
guments.  To  be  prudent,  therefore,  we  will  not  treat  counsel’s  statement  as  a  waiver.  
         
       This  does  Wright  no  good,  however,  because  the  judge  covered  the  essentials.  Some  
of  the  defense  arguments,  such  as  “sentencing  entrapment,”  are  not  recognized  in  this  
circuit—and  at  all  events  a  judge  need  not  rehash  contentions  rejected  earlier.  Wright  
had  presented  arguments  about  entrapment  and  lack  of  a  connection  to  interstate  com-­‐‑
merce  before  pleading  guilty,  and  the  judge  rejected  them  because  they  lacked  eviden-­‐‑
tiary  support.  They  had  no  greater  support  by  the  time  of  sentencing;  discussion  would  
have  wasted  everyone’s  time.  Lack  of  evidentiary  support  for  an  argument  means  that  
discussion  is  unnecessary.  United  States  v.  Chapman,  694  F.3d  908,  913–14  (7th  Cir.  2012).  
         
       Wright’s  lawyer  also  asked  for  a  lower  sentence  on  the  ground  that  his  client  lacked  
prior  firearms  convictions  (though  he  had  plenty  of  other  convictions).  Why  that  would  
justify  a  lower  sentence  is  a  mystery,  but  at  all  events  the  district  judge  stated  that  she  
would  consider  the  fact,  which  also  bore  on  Wright’s  criminal  history  under  the  Guide-­‐‑
lines  (Sentencing  Tr.  29).  The  judge  also  explained  why  she  thought  the  informant’s  role  
in  ordering  guns  from  Wright  did  not  imply  sentencing  manipulation:  that  if  investiga-­‐‑
tors  had  been  trying  to  jack  up  the  sentence,  they  would  have  had  the  informant  buy  
two  more  guns,  but  they  didn’t  (Sentencing  Tr.  20).  Defense  counsel  does  not  agree  with  
that  evaluation,  but  his  agreement  is  not  required.  The  statement  shows  that  the  judge  
understood  and  considered  Wright’s  argument.  

                                                                                                  AFFIRMED